Case 19-32705   Doc 18   Filed 12/20/19 Entered 12/20/19 19:10:25   Desc Main
                           Document     Page 1 of 5
                  Case
Label Matrix for local    19-32705
                       noticing      Doc 18 PRAFiled  12/20/19
                                                Receivables          Entered
                                                            Management, LLC    12/20/19 19:10:25      Desc
                                                                                           U.S. Bankruptcy     Main
                                                                                                            Court
0752-1                                           Document
                                            PO Box 41021            Page    2 of 5         Eastern Division
Case 19-32705                                 Norfolk, VA 23541-1021                        219 S Dearborn
Northern District of Illinois                                                               7th Floor
Eastern Division                                                                            Chicago, IL 60604-1702
Fri Dec 20 18:58:59 CST 2019
Amex                                          Blitt & Gaines                                Capital One
Correspondence/Bankruptcy                     661 W Glenn Ave                               Attn: Bankruptcy
Po Box 981540                                 Wheeling, IL 60090-6017                       Po Box 30285
El Paso, TX 79998-1540                                                                      Salt Lake City, UT 84130-0285


Capital One/Carson                            Capital One/Menards                           Chase Mortgage
Attn: Bankruptcy Dept                         Attn: Bankruptcy                              Chase Records Center/Attn: Correspondenc
Po Box 30285                                  Po Box 30285                                  Mail Code LA4 5555 700 Kansas Ln
Salt Lake City, UT 84130-0285                 Salt Lake City, UT 84130-0285                 Monroe, LA 71203


Citi/Sears                                    Comenity Bank / The Limited                   Comenity Bank/Ann Taylor
Citibank/Centralized Bankruptcy               Attn: Bankruptcy                              Attn: Bankruptcy Dept
Po Box 790034                                 Po Box 182125                                 Po Box 182125
St Louis, MO 63179-0034                       Columbus, OH 43218-2125                       Columbus, OH 43218-2125


Comenity Bank/Carsons                         Comenity Bank/Express                         Comenity Bank/Victoria Secret
Attn: Bankruptcy                              Attn: Bankruptcy                              Attn: Bankruptcy
Po Box 182125                                 Po Box 182125                                 Po Box 182125
Columbus, OH 43218-2125                       Columbus, OH 43218-2125                       Columbus, OH 43218-2125


Comenitybank/New York                         Cook Counrty Clerks’s Office - 6/18           Deptartment Store National Bank/Macy’s
Attn: Bankruptcy                              118 North Clark Street                        Attn: Bankruptcy
Po Box 18215                                  Room 434                                      9111 Duke Boulevard
Columbus, OH 43218                            Chicago, IL 60602-1413                        Mason, OH 45040-8999


Father & Sons Home Improvement                Filemon Reynoso                               Kohls/Capital One
28 East Avenue                                720 Stowell Ave                               Attn: Credit Administrator
Riverside, IL 60546-2101                      Streamwood, IL 60107-3127                     Po Box 3043
                                                                                            Milwaukee, WI 53201-3043


Mariner Finance                               Nordstrom FSB                                 Syncb/home Dsn Outdr L
Attn: Bankruptcy                              Attn: Bankruptcy                              Attn: Bankruptcy
8211 Town Center Drive                        Po Box 6555                                   Po Box 965060
Nottingham, MD 21236-5904                     Englewood, CO 80155-6555                      Orlando, FL 32896-5060


Synchrony Bank                                Synchrony Bank                                Synchrony Bank
Attn: Bankruptcy Dept                         Attn: Bankruptcy                              c/o PRA Receivables Management, LLC
Po Box 965060                                 Po Box 965060                                 PO Box 41021
Orlando, FL 32896-5060                        Orlando, FL 32896-5060                        Norfolk, VA 23541-1021


Synchrony Bank/ JC Penneys                    Synchrony Bank/Banana Republic                Synchrony Bank/Care Credit
Attn: Bankruptcy                              Attn: Bankruptcy                              Attn: Bankruptcy Dept
Po Box 956060                                 Po Box 105972                                 Po Box 965060
Orlando, FL 32896-0001                        Atlanta, GA 30348-5972                        Orlando, FL 32896-5060
Synchrony Bank/Gap Case 19-32705          Doc 18 Synchrony
                                                   Filed 12/20/19
                                                           Bank/Sams Club Entered 12/20/19 19:10:25      Desc Main
                                                                                              Synchrony Bank/TJX
Attn: Bankruptcy Dept                                 Document
                                                 Attn: Bankruptcy Dept   Page  3 of 5         Attn: Bankruptcy Dept
Po Box 965060                                        Po Box 965060                                        Po Box 965060
Orlando, FL 32896-5060                               Orlando, FL 32896-5060                               Orlando, FL 32896-5060


Target                                               (p)US BANK                                           (p)VON MAUR INC
Attn: Bankruptcy                                     PO BOX 5229                                          6565 BRADY STREET
Po Box 9475                                          CINCINNATI OH 45201-5229                             DAVENPORT IA 52806-2054
Minneapolis, MN 55440-9475


David H Cutler                                       Minerva H Reynoso                                    Patrick S Layng
Cutler & Associates, Ltd.                            720 Stowell Ave                                      Office of the U.S. Trustee, Region 11
4131 Main St.                                        Streamwood, IL 60107-3127                            219 S Dearborn St
Skokie, IL 60076-2780                                                                                     Room 873
                                                                                                          Chicago, IL 60604-2027

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603-5764




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


US Bank/RMS CC                                       Von Maur
Attn: Bankruptcy                                     Attn: Bankruptcy
Po Box 5229                                          6565 N Brady St
Cincinnati, OH 45201                                 Davenport, IA 52806




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)JPMorgan Chase Bank, National Association         End of Label Matrix
                                                     Mailable recipients      39
                                                     Bypassed recipients       1
                                                     Total                    40
Case 19-32705   Doc 18   Filed 12/20/19 Entered 12/20/19 19:10:25   Desc Main
                           Document     Page 4 of 5
Case 19-32705   Doc 18   Filed 12/20/19 Entered 12/20/19 19:10:25   Desc Main
                           Document     Page 5 of 5
